Citation Nr: 0906759	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right leg disability.

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In October 2008, a videoconference hearing was held before 
the undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

FINDINGS OF FACT

1.  In a July 1986 decision, the Board denied the Veteran's 
claim for service connection for residuals of a fracture of 
the right leg with secondary stasis dermatitis of the right 
ankle.

2.  Evidence of VA treatment and examination reports, 
photographs, and radiography reports, received since the July 
1986 Board decision is new but not material, as it does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The Board's July 1986 decision is final as to the claim 
of service connection for a right leg disability claimed as 
residuals of a fracture with secondary stasis dermatitis.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the July 1986 Board decision 
which denied service connection for a right leg 
disability, is not material; the claim is not reopened.  
38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. §§ 
20.1100(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, the Secretary must 
look at the bases for the denial in the prior decision and to 
respond by providing the appellant with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VA satisfied its duty to notify as to the claim to reopen by 
means of August 2004 and May 2008 correspondence to the 
Veteran.  The August 2004 correspondence notified the Veteran 
of his and VA's duties with regards to the claim, including 
the requirements under Kent, supra.  In this regard, the 
Veteran was provided notice of the evidence necessary to 
reopen the claim and the evidence necessary to establish the 
elements which were deficient in the prior denial. 

The May 2008 letter also informed the Veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as required by Dingess/Hartman.
In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant therefore, has not been prejudiced.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  



Duty to Assist

With regard to the duty to assist, the record contains the 
Veteran's service treatment records, and private and VA 
treatment records.  The Board has carefully reviewed the 
Veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal Criteria

The Board's July 1986 decision is final.  In accordance with 
38 C.F.R. § 20.1100 (2008), Board decisions are final on the 
date stamped on the face of the decision and are not subject 
to review except under circumstances not relevant here.  A 
final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Supra  at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 91999), but 
see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept 
of a well-grounded claim).

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1995).

Analysis 

In order to reopen a previously denied claim there must be 
new and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial.  
See Evans, supra.  The Board denied the Veteran's claim based 
on a lack of medical evidence of a right leg injury or 
fracture while in service.  The Veteran failed to provide 
such evidence when he filed to reopen his claim. 

In 1985, the Veteran filed for service connection for a right 
leg skin disorder, claimed as the residual of a fracture.  At 
the time of the July 1986 Board's denial of service 
connection, the relevant evidence of record consisted of the 
Veteran's service treatment records (STRs), a report of a May 
1988 VA initial data base examination for possible exposure 
to toxic chemicals, his own statements, a private physician's 
statement dated in June 1985, and a June 1985 VA examination 
report.

The evidence received into the record since the Board's July 
1986 denial of service connection consists of additional 
statements from the Veteran (dated in March, August, and 
October 2004, November 2005, March 2007, and October 2008), 
including testimony at a video-conference hearing before the 
undersigned Veterans Law Judge in October 2008, VA treatment 
records dated in 2003 and 2004, photographs of the Veteran's 
right leg dated in April 2004, a March 2005 VA examination 
report, and VA radiology reports dated in December 2003 and 
March 2005.  None of the additional evidence contains the 
element that was absent at the time of the last final denial.  
Specifically, none of the newly submitted evidence contains 
competent objective evidence of an in-service fracture or 
trauma to the Veteran's right leg, or a competent clinical 
opinion linking any current right leg disability to service.  
The Veteran's statements in this regard are essentially 
cumulative of those of record at the time of the prior final 
denial.  Further, on VA examination in March 2005, the 
examiner opined that she could not state that the Veteran had 
an injury to the right foot and leg in service, instead of 
the left leg, as this would contradict all the documentation 
in the medical records from service, which all stated he had 
injury to the left leg without nerve or artery involvement.  
Absent new evidence of an in-service injury to the Veteran's 
right leg, or a competent clinical opinion linking any 
current right leg disability to service, the additional 
evidence while new, as it was not previously of record at the 
time of the July 1986 Board denial, is not material as it 
does not raise a reasonable possibility of substantiating the 
claim, when considered in conjunction with the record as a 
whole.  In view of the foregoing, the Veteran's application 
to reopen his claim of service connection for a right leg 
disability fails.  See Evans, supra.  The Veteran avers that 
his STRs are in error in referring to his injury as a left 
leg injury, rather than a right leg injury; however, there is 
no new evidence that the Veteran injured his right leg while 
in service.  The additional clinical evidence received of 
record subsequent to the July 1986 Board denial establishes 
the current status of the Veteran's right leg disability.

In sum, although VA has received new evidence regarding the 
Veteran's right leg disability, it is not material as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim, when considered in conjunction with the 
record as a whole.  It does not provide the necessary 
evidence of the deficiency in the prior final denial, namely 
evidence of an in-service injury to the right leg or nexus of 
current right leg disability to service.  As such, the Board 
finds that new and material evidence has not been received to 
reopen a claim of service connection for right leg 
disability.   


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right leg disability, the appeal is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


